United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 28, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-40964
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ARMANDO RODRIGUEZ-SANTOS,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:05-CR-187-ALL
                      --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges..

PER CURIAM:*

     Armando Rodriguez-Santos appeals his guilty-plea conviction

and 37-month sentence for illegal reentry.    He argues that the

district court violated the spirit of United States v. Booker,

543 U.S. 220 (2005), when it sentenced him after appearing to

disagree with the Guidelines and that the district court

mistakenly believed that the Guidelines were mandatory.       He also

argues that the enhancement provisions of 8 U.S.C. § 1326(b) are




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-40964
                               -2-

unconstitutional in the light of Apprendi v. New Jersey, 530 U.S.

466 (2000).

     Rodriguez-Santos did not raise his argument concerning the

mandatory application of the Guidelines in the district court.

Therefore, his sentence is reviewed for plain error.   See United

States v. Mares, 402 F.3d 511, 520-21 (5th Cir.), cert. denied,

126 S. Ct. 43 (2005); see also United States v. Jones, 444 F.3d

430, 436 (5th Cir.), cert. denied, 126 S. Ct. 2958 (2006).      Even

if the district court believed it was bound by the Guidelines,

Rodriguez-Santos has not shown he would have received a more

lenient sentence otherwise.   Therefore, Rodriguez-Santos has

failed to demonstrate plain error.   See United States v.

Robles-Vertiz, 442 F.3d 350, 353 (5th Cir. 2006), petition for

cert. filed (May 30, 2006) (No. 05-11285).

     Rodriguez-Santos’s constitutional challenge is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although Rodriguez-Santos contends that Almendarez-Torres was

incorrectly decided and that a majority of the Supreme Court

would overrule Almendarez-Torres in light of Apprendi, we have

repeatedly rejected such arguments on the basis that

Almendarez-Torres remains binding.   See United States v.

Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, 126 S.

Ct. 298 (2005).

     AFFIRMED.